THOMPSON, J.
We dismiss this appeal for lack of jurisdiction. C.L.M., a minor, entered nolo contendere pleas to possession of cannabis, trespass to a conveyance, and petit theft. Although C.L.M. reserved his right to appeal the denial of his motion to suppress a statement made to police after they read him his Miranda rights, he did not specify that the ruling was dispositive of the underlying case. To perfect his appeal, he must meet that requisite. The record shows neither that there was a stipulation that the denial of his motion was dispositive nor that the trial court made a specific finding. C.L.M. is precluded from appealing because he failed to show that the court’s ruling on the motion is dispositive of the underlying cause. See Gonzalez v. State, 739 So.2d 1260 (Fla. 5th DCA 1999); Teague v. State, 728 So.2d 1203 (Fla. 5th DCA 1999).
DISMISSED.
DAUKSCH and PETERSON, JJ., concur.